                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

    SCOOTER LYNN ROBINSON                                                              PLAINTIFF

    V.                                                                 NO. 4:18-CV-228-DMB-RP

    PELICIA HALL, et al.                                                            DEFENDANTS


                                      ORDER OF DISMISSAL

           On January 23, 2019, United States Magistrate Judge Roy Percy issued a Report and

Recommendation recommending that this case brought by Scooter Lynn Robinson be dismissed

without prejudice. Doc. #5. Specifically, Judge Percy recommended dismissal under Federal Rule

of Civil Procedure 41(b) for Robinson’s failure to prosecute and failure to comply with a

November 14, 2018, order1 which required that Robinson “complete and return forms necessary

to the expeditious administration of this case within 30 days.” Id. at 1. The same day, a copy of

the Report and Recommendation was mailed to Robinson at the address he listed for himself in his

complaint.2 No objections to the Report and Recommendation have been filed.

           Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)). The Court, having reviewed the Report and

Recommendation, concludes that it is neither clearly erroneous nor contrary to law. Accordingly,

the Report and Recommendation is [5] is ADOPTED as the order of this Court. This case is


1
    Doc. #4.
2
    See Doc. #1 at 2, 24, 25.
DISMISSED without prejudice for Robinson’s failure to prosecute and failure to comply with

the November 14 order.

      SO ORDERED, this 26th day of February, 2019.

                                                /s/Debra M. Brown
                                                UNITED STATES DISTRICT JUDGE




                                            2
